Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/27/2021 has been entered.
 
Election/Restrictions
Claim 2 is allowable. The restriction requirement as set forth in the Office action mailed on 10/21/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/21/2019 is partially withdrawn. Claim 5, directed to a nonelected species is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claim 1, directed to a semiconductor device remains withdrawn from consideration because it does not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Accordingly, this application is in condition for allowance except for the presence of claim 1 directed to a non-elected without traverse in the response filed 10/22/2019.  Accordingly, claim 1 has been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Yi-Ming Tseng on 10/28/2021.

The application has been amended as follows: 
Cancel claim 1. 
Claim 2, in line 22 after “perpendicular to” and before “surface” delete “a” and insert “the”
Claim 5 is no longer withdrawn.
Claim 8, in line 2 after “perpendicular to” and before “surface” delete “a” and insert “the”
Claim 9, in line 3 after “perpendicular to” and before “surface” delete “a” and insert “the”

Allowable Subject Matter
Claims 2-14 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claims 2 and 12, the prior art of record, either singularly or in combination, does not disclose or suggest a method of forming a stress adjustment element in a trench  having the claimed ..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199. The examiner can normally be reached M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 




/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        10/28/2021